Citation Nr: 1828362	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-34 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1973 to August 1976.  

This appeal is before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in June 2016.  A transcript is of record.  In November 2016, the United States Court of Appeals for Veterans Claims (Court) remanded the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below:

1. Reasons for the Remand:

Remand of the issues of service connection for a back disorder is necessary to afford the Veteran another VA examination.  Specifically, the Veteran contends that he fell from a communications pole during service and development is necessary to determine if his currently-diagnosed back disorder is related to his active duty service.  




2. Conduct development to:

Obtain an opinion regarding the nature and etiology of the Veteran's currently-diagnosed back disorder.  All indicated tests and studies should be accomplished and the findings reported in detail.

All relevant medical records must be made available to the examiner for review of pertinent documents.  The opinion should specifically state that such a review was conducted.  The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a. Identify the current nature, severity and location of the Veteran's back disorder.  

b. Indicate whether the Veteran's current back disorder is related to his active duty service.  Specifically, the examiner should opine as to whether the Veteran's currently-diagnosed back disorder is related to, and/or as result of, him falling from a communications pole while serving on active duty.  

NOTE:  FOR PURPOSES OF THIS EXAMINATION, THE EXAMINER SHOULD PRESUME THE VETERAN IS CREDIBLE IN REPORTING THAT HE FELL FROM A COMMUNICATIONS POLE DURING SERVICE. Thus, the examiner should assume that the reported incident occurred and should opine only as to whether the Veteran's currently-diagnosed back disorder is related to his active duty service, to include the fall and the resulting injury (if any), and not as to whether the incident occurred.  The examiner should review the entire record, to include service treatment records, and make specific notations of such.

The examiner should provide a thorough explanation of the Veteran's prior and current symptoms, as they relate to the Veteran's back disorder. 

The examiner's attention is drawn to the following:

*  The Veteran served on active duty as an outside wire and antenna maintenance repairman.  During active service in April 1974, the Veteran complained of back pain; and in October 1974, the Veteran complained of back pain with exertion after standing for two hours; then diagnosed as a sprained back. 

*On discharge, the Veteran's complaint of recurrent back pain was noted by the examiner to have been caused by a "cold injury."

*  The evidence does not contain any contemporaneous in-service record of the Veteran's fall, nor any medical treatment record of a resulting injury specifically noting the fall.  The Veteran stated that he self-medicated his injury with Bengay and over the counter pain medication. 

*  Upon separation from active duty service, the Veteran submitted an Application for Compensation or Pension; the application does not include a claim for a back disorder of any kind. 

*  Since separation from active duty service, the Veteran worked in construction and carpentry.  

*  In June 2010, the Veteran was diagnosed with mild degenerative disc disease at the L5-S1 spinal segments with narrowing, mild anterior hypertrophic spurring, mild facet hypertrophy at the lower lumbar spine, and mild vascular calcification.  The remainder of the spine was unremarkable.

*  A December 2010 VA magnetic resonance imaging (MRI) scan showed mild degenerative changes in the lumbar spine with disc bulges.  

*  In November 2012, a VA examiner assigned the Veteran with a diagnosis of mild lumbar spine degeneration with a bulging disc.  

3. Thorough explanations must be provided for the opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4. After completing all indicated development, readjudicate the claim in light of all of the evidence.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




